Citation Nr: 1536351	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  08-19 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Navy Reserve from June 1988 to September 1990.  He also had periods of ACDUTRA and inactive duty for training (INACDUTRA) during non-consecutive periods between July 1997 to September 2011.  He also had active duty service from January 2012 to June 2012.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In November 2010, the Veteran testified at a video teleconference hearing.  A transcript is of record.

In May 2010, the Board remanded this matter for further development and to schedule a hearing.  Thereafter, the Board remanded this matter in May 2011, December 2013 and again in October 2014 for further development and examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2015).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2015).  In the following paragraphs, the Board explains why each part of the requested development is necessary.
VA examinations have been performed for this claim in April 2007, July 2011, February 2014, and most recently in December 2014 with an addendum opinion dated March 2015.

The most recent VA examination in December 2014 found the Veteran's back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of this opinion, the examiner stated, addressing active duty from January to June 2012, that the Veteran's back pain is acute in nature, meaning it has direct causes like lifting various things or tripping and this is documented in the service treatment records and VA treatment records.  As such, the examiner opined the Veteran's disability is an acute injury and not a chronic condition.  However, the examiner's medical opinion did not adequately answer the question posted by the Board, which was "if any diagnosed back disorder existed prior to the Veteran's period of active duty from January to June 2012, the examiner should opine whether it is at least as likely as not that the pre-existing back condition was aggravated during the period of active duty in 2012".  

Therefore, a subsequent addendum opinion was obtained in March 2015.  The addendum opinion indicated the Veteran's back condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  In support of this opinion, the examiner stated that while on active duty from January to June 2012, the Veteran sustained four episodes of lower back pain for which he was treated.  The examiner found these episodes to be acute events which caused an injury to the back.  Because the lower back pain is precipitated by an event, this makes these recurrent episodes acute and not chronic as chronic back pain will recur without any precipitating event.  Furthermore, the examiner found the Veteran's low back pain was not aggravated beyond its natural progression by his service.

While the issue of chronicity and aggravation was addressed adequately in the December 2014 examination as well as the March 2015 addendum opinion, a secondary theory of service connection has been raised in the June 2015 Informal Hearing Brief.  Specifically, the Veteran's representative alleges that the Veteran's back condition was secondarily related to his service-connected left ankle disability or was aggravated beyond natural progression by the left ankle disability.  This contention broadens the Veteran's present claim beyond the scope of the medical opinions previously obtained.

In light of the Veteran's representative's broader claim, in particular that the Veteran's back condition is secondarily related to the service-connected left ankle disability or was aggravated beyond the natural progression by the ankle disability, the Board finds another medical opinion is required prior to adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) pertaining to the Veteran's low back disorder and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following completion of the above, make arrangements for the Veteran to be afforded another VA examination for his low back.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disorder was caused by or due to the service-connected residuals of left ankle sprain.

	b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disorder has been aggravated by the service-connected residuals of left ankle sprain.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the low back disorder (i.e. a baseline) before the onset of aggravation.

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Following completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, appropriate corrective action must be taken.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

